Citation Nr: 0920561	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right arm 
condition.  

2.  Entitlement to service connection for a right hand 
condition.  

3.  Entitlement to service connection for a left arm 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the above 
claims.  That decision also recognized arthritis of the right 
wrist as part of the Veteran's service-connected residuals of 
a fracture of the right wrist.  Accordingly, the issue of 
service connection for arthritis of the right wrist in not on 
appeal, as it has been granted.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in August 2007.  The Board remanded the 
claims at issue for additional development in May 2008.  At 
that time, the Board also denied service connection for right 
and left shoulder disorders.  


FINDINGS OF FACT

1.  Right and left hand degenerative joint disease was not 
manifest in service or to a degree of 10 percent within one 
year of separation and is unrelated to any incident of 
service or to the Veteran's service-connected right wrist 
fracture.  

2.  Right hand strain was not manifest in service and is 
unrelated to service or to the Veteran's service-connected 
right wrist fracture.



3.  Left wrist degenerative joint disease was not manifest in 
service or to a degree of 10 percent within one year of 
separation and is unrelated to any incident of service or to 
the Veteran's service-connected right wrist fracture.  

4.  Right and left carpal tunnel syndrome and right cubital 
tunnel syndrome were not manifest in service and are 
unrelated to any incident of service or to the Veteran's 
service-connected right wrist fracture.

5.  Right elbow strain was not manifest in service and is 
unrelated to any incident of service or to the Veteran's 
service-connected right wrist fracture.

6.  Left elbow degenerative joint disease was not manifest in 
service or to a degree of 10 percent within one year of 
separation and is unrelated to any incident of service or to 
the Veteran's service-connected right wrist fracture.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right arm 
condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

2.  The criteria for service connection for a right hand 
condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

3.  The criteria for service connection for a left arm 
condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was satisfied through May 2005, 
March 2006, and June 2008 letters to the Veteran that 
addressed all notice elements.  The letters informed the 
Veteran of the evidence required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
The Veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  While all required notice was not provided prior 
to the December 2005 rating decision, it was provided prior 
to the case being readjudicated in January 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Therefore, there is no 
prejudice to the Veteran.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records.  The Veteran has submitted lay statements, 
including hearing testimony.  VA examinations were conducted 
in 2005 and 2008.  The Veteran's representative has argued 
that the VA examination in 2008 was inadequate and that 
remand is required for an additional examination.  He asserts 
that the examiner failed to discuss whether the Veteran's 
service-connected right wrist disorder could have caused 
additional problems through overuse of the left upper 
extremity or mechanical problems associated with attempting 
to use the right upper extremity.  The Board disagrees.  The 
VA examiner in 2008 provided rationale for her opinion that 
was supported by the evidence of record.  The 
representative's theory about overuse and mechanical problems 
are not competent, and there is no medical evidence of record 
suggesting such a theory so as to warrant remand for another 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992); 38 C.F.R. § 3.159(c)(4).  VA has satisfied its 
assistance duties.


Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  

The evidence shows that the Veteran has right and left hand 
degenerative joint disease, right hand strain, left wrist 
degenerative joint disease, right and left carpal tunnel 
syndrome, right cubital tunnel syndrome, right elbow strain, 
and left elbow degenerative joint disease.  These were all 
identified on VA examination in August 2008, when the 
examiner was asked to identify all present right and left arm 
and right hand disorders present.  

Service treatment records show that the Veteran fell down an 
accommodation ladder in April 1958, while on a ship, into 
water.  In sick call, it was reported that he complained of 
back and left elbow pain.  On admission to the ward, he 
complained of injuries to his back, left ankle, right elbow, 
and right wrist.  X-rays revealed no abnormality of the right 
elbow.  There was a fracture through the mid portion of the 
right carpal scaphoid.  The diagnosis was a simple fracture 
of the right carpal scaphoid.  On service discharge 
examination in August 1960, the Veteran's upper extremities 
were normal.  

There was a VA examination in June 1963 for a left wrist and 
hand claim.  The Veteran stated that he fractured his left 
wrist and hand in service.  The examiner found no deformity, 
tenderness, or loss of motion in the wrist or fingers, and 
that the Veteran was able to flex and extend his wrist and 
fingers normally and had a good left handgrip and no sensory 
changes.  X-rays of the left wrist and hand revealed no 
fracture or bony pathology.  The diagnosis was no residuals 
fracture left hand and wrist.  

On VA examination in June 1968, the Veteran stated that he 
fractured his left wrist in service.  The examiner stated 
that no residuals of a fracture of the left wrist were noted.  
The diagnosis was old healed fracture left wrist, history of, 
with no residuals.

A treatment record from Coastal Cardiology Consultants dated 
in September 1997 shows that the Veteran complained of 
arthritis of his hands.  There was a similar complaint in 
March 1998.  On VA evaluation in July 2001, there was an 
impression of osteoarthritis of the hands.  The Veteran 
appeared to have sensation intact in both upper extremities 
on VA examination in October 2002.  He also had normal muscle 
tone and power, and no muscle tenderness.

An October 2004 report from C. Schwartz, M.D. indicates that 
electromyography and nerve conduction velocities were 
performed.  His impression was early bilateral carpal tunnel 
syndrome and right cubital syndrome.  

On VA examination in October 2005, the Veteran reported 
hurting his left wrist in service when he fell off a ship 
ladder.  He stated that since the injury, he had had constant 
pain and swelling of the left wrist which had become worse, 
and that his hands swell.  The Veteran could not dorsiflex 
his left wrist and the diagnosis was chronic left wrist 
sprain.  

On VA examination in August 2008, the examiner reviewed the 
Veteran's claims folder, examined him, and rendered medical 
opinions.  The Veteran described his injury in 1958 and felt 
that his injury led to his current conditions.  The examiner 
noted that the Veteran was service-connected for right wrist 
fracture.  Her opinion was that it was less likely than not 
that the Veteran's left wrist degenerative joint disease, 
left and right carpal tunnel syndrome and right cubital 
tunnel syndrome, left elbow degenerative joint disease, right 
elbow strain, left hand degenerative joint disease, and right 
hand degenerative joint disease were caused by military 
service or the right wrist fracture.  She noted that the 
service separation examination in August 1960 revealed normal 
upper extremities and that no service medical records showed 
any mention of upper extremity conditions.  Concerning the 
right carpal tunnel and right cubital tunnel syndrome, she 
also noted that the service treatment records dated in April 
1958 for the fracture of the right carpal scaphoid showed no 
nerve involvement.  The examiner further stated that she felt 
it would be speculative to offer an opinion relating the 
Veteran's right hand degenerative joint disease to his right 
wrist fracture or indicating that the Veteran's right hand 
strain was aggravated by his service-connected right wrist 
fracture.  She noted that the area showing right hand 
degenerative joint disease was a different area than the 
scaphoid bone that was broken.

To the extent that that Veteran claims to have injured his 
hands and left wrist during service, these statements are not 
credible, in light of the other evidence of record.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  The service treatment medical 
records, made contemporaneous to service and the injury in 
1958, contain no reference to any injury or complaints 
related to the Veteran's hands or left wrist.  These records 
show that he complained only of pain in his right wrist and 
left and right elbows.  Examination of the upper extremities 
was normal on separation examination in August 1960.  While 
the Veteran gave a history of a fracture of his left wrist 
and hand on VA examinations in June 1963 and June 1968, he 
was apparently confused as to which wrist was fractured 
during service.  The service treatment records clearly 
reflect that he fractured only his right wrist during service 
(for which he is service connected).  Of particular note, no 
residuals of a left wrist fracture were shown on VA 
examination in 1963 or 1963 and x-rays of the left wrist and 
hand were negative for any bony pathology in June 1963.  
Also, the first post-service evidence of hand and left wrist 
problems was more than 30 years after service.  

Based on the evidence, the Board concludes that service 
connection is not warranted for the above disabilities.  The 
VA examiner in 2008 stated that it was less likely than not 
that the Veteran's right and left hand degenerative joint 
disease, right hand strain, left wrist degenerative joint 
disease, right and left carpal tunnel syndrome, right cubital 
tunnel syndrome, right elbow strain, and left elbow 
degenerative joint disease were related to service or the 
service-connected right wrist fracture.  Also, with respect 
to degenerative joint disease of the hands, left wrist, and 
left elbow, these were not manifest to a degree of 10 percent 
within one year of service separation.  No competent medical 
evidence of record relates the claimed disorders to any 
incident of service origin or to the Veteran's 
service-connected right wrist fracture.  

The Veteran testified in August 2007 that he thinks that his 
arm and hand problems are due to his service-connected L-2 
and L-3 fracture, or to his service-connected right wrist 
fracture, and that they had their onset in service.  However, 
the Veteran, being a layperson, is unable to indicate the 
cause of his current disabilities.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a right arm condition is denied.

Service connection for a right hand condition is denied.

Service connection for a left arm condition is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


